DETAILED ACTION
Claims 1-23 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.  	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

   	Claim 7 recites the following: The image sensor of claim 6, wherein the aperture ratio is between about 40% and about 60%.

     	Based on the claim as currently constructed, it is unclear to one of ordinary skill in the art, as to what is meant by “the aperture ratio is between about 40% and about 60%”? First, “between about 40% and about 60%” is an open ended range. The claim provides no metes and bounds for determining what is “about 40% and about 60%%” (emphasis added). Secondly it is unclear as to what is the aperture ratio in respects to? Lastly, how can an aperture ration be “between about 40% and about 60%? Corrective action is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.   	Claims 1-5, 9-15, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0215442 A1) in view of Mohammed (US 10,863,127 B1).

    	As per claim 1, Kim discloses an image sensor (fig. 8, image sensor) comprising: 
  	a mask array (fig. 8, image sensor, light shielding pattern 79 (i.e. mask), see para 0122 and 0123),
  	a sensing array (fig. 8, photoelectric converter PD) comprising a plurality of sensing elements, the plurality of sensing elements being configured to sense the light passing through the imaging optical lenses and the mask array (fig. 8, photoelectric converter PD shows a plurality of PD’s which senses light passed through micro-lens 35 and light shielding pattern 79 (i.e. mask), see fig. 8 and its associated written description, also see para 0102, 0122 and 0123). 

   	Kim fails to discloses a plurality of mask elements, the plurality of mask elements being configured to, among light passing through imaging optical lenses and incident onto the mask array in a plurality of directions, block light in a first portion of the plurality of directions, and allow light in a second portion of the plurality of directions to pass therethrough. However, Mohammed discloses image capture device comprising a sensor array 603 with a plurality of passive filter masks 601 disposed on the sensors 605 which blocks light in a first portion and allow light in a second portion (Mohammed, fig. 6, exemplary portion 600, sensor array 603, sensors 605, passive-filter masks 601, see associated written description, also see col. 7 lines 47-65). 

    	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kim in view of Mohammed, as a whole, by incorporating the masks as disclosed by Mohammed, into the image sensor as disclosed by Kim, because doing so would provide a more efficient way of passing and blocking light, thus enhancing the ability to capture optimal images. 

    	As per claim 2, the combined teachings of Kim in view of Mohammed, as a whole, further disclose the image sensor of claim 1, further comprising: 
  	a color filter (Kim, fig. 8, image sensor, color filter array 87) provided above the sensing array (Kim, fig. 8, image sensor, photoelectric converter PD) and configured to filter light of a portion of wavelength bands from light incident on each of the plurality of sensing elements (para 0111, 0123), 
  	wherein the mask array (Kim, fig. 8, image sensor, light shielding pattern 79 (i.e. mask)) is provided between the color filter (Kim, fig. 8, color filter array 87) and the sensing array (Kim, fig. 8, image sensor, photoelectric converter PD). 

   	As per claim 3, the combined teachings of Kim in view of Mohammed, as a whole, further disclose the image sensor of claim 1, further comprising: 
  	a condensing lens array (Kim, fig. 8, image sensor, micro-lens 35) provided above the sensing array (Kim, fig. 8, image sensor, photoelectric converter PD), wherein the mask array (Kim, fig. 8, image sensor, light shielding pattern 79 (i.e. mask)) is provided between the condensing lens array (Kim, fig. 8, image sensor, micro-lens 35) and the sensing array (Kim, fig. 8, image sensor, photoelectric converter PD).

  	As per claim 4, the image sensor of claim 1, wherein the mask array and the plurality of sensing elements are spaced apart from each other by 1 micrometer (μm) or less.

   	Kim fails to teach the limitations as recited above in claim 4. However, Mohammed discloses an image sensor 900 wherein the passive-filter masks 901 are printed on the sensors 905 (Mohammed, fig. 9, image sensor 900, passive-filter masks 901, sensors 905, see associated written description, also see col. 9 lines 12-42). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim in view of Mohammed, as a whole, to modify the mask as taught by Kim, to incorporate the ability to print the mask on the sensor as disclosed by Mohammed, because doing so would provide a more efficient way of having multiple masks condensed on the sensor, thus being able to have a more compact design. 

   	As per claim 5, the combined teachings of Kim in view of Mohammed, as a whole, further disclose the image sensor of claim 1, wherein the mask array (Kim, fig. 8, image sensor, light shielding pattern 79 (i.e. mask)) and the plurality of sensing elements (Kim, fig. 8, image sensor, photoelectric converter PD) are in contact with each other (Kim, fig. 8, image sensor, light shielding pattern 79 and photoelectric converter PD are in electrical contact with each other). 

   	As per claim 9, the combined teachings of Kim in view of Mohammed, as a whole, further disclose the image sensor of claim 1, wherein 
  	the mask array (Mohammed, fig. 9, mask 901, sensor 910) is segmented into a plurality of group regions corresponding to a plurality of sensing element groups (Mohammed, fig. 9, mask 901, sensor 910 is in a plurality of sensing elements grouped), and 
  	each of the plurality of group regions in the mask array is configured to cover a sensing element group, the sensing element group comprising a plurality of sensing elements that are grouped to represent a single pixel (Mohammed, fig. 9, sensor 910, mask 901 is covered over sensors 905 and are grouped together by a single lens 908, see fig. 9, sensor 910 and its associated written description, also see col. 9 lines 15-42).

   	As per claim 10, the combined teachings of Kim in view of Mohammed, as a whole, further disclose the image sensor of claim 9, wherein a masking pattern of a group region is repeated in the mask array (Mohammed, fig. 6, mask 601, show a repeated pattern). 

   	As per claim 11, the combined teachings of Kim in view of Mohammed, as a whole, further disclose the image sensor of claim 9, wherein all of the plurality of group regions in the mask array have a same masking pattern (Mohammed, fig. 6, mask 601, show a section can have the same masking pattern).

  	As per claim 12, the combined teachings of Kim in view of Mohammed, as a whole, further disclose the image sensor of claim 1, wherein a number of spaces included in a masking pattern, which is repeated in the mask array, is greater than or equal to a number of the imaging optical lenses (Mohammed, fig. 9, sensor 900, mask 901, lenses 907, the spaces in mask 901 are greater than the lenses 907 that are covering mask 901, see fig. 9 and its associated written description).    

   	As per claim 13, the combined teachings of Kim in view of Mohammed, as a whole, further disclose the image sensor of claim 1, wherein the plurality of mask elements have two or more transmission levels (Mohammed, fig. 7, color masks 705A-D, which represent either RGB, col. 7 line 67 – col. 8 line 25). 

   	As per claim 14, the combined teachings of Kim in view of Mohammed, as a whole, further disclose the image sensor of claim 1, wherein 
  	each of the plurality of mask elements is segmented into a plurality of regions (Mohammed, fig. 7, color masks 705A-D are segmented into a plurality of regions), and 
  	a transmittance of each of the plurality of mask elements is determined based on a ratio of an open region and a closed region among the plurality of regions (Mohammed, fig. 7, based on the opening and closing of the color masks 705A-D, the color RGB is determined, see its associated written description, also col. 7 line 67 – col. 8 line 25).

   	As per claim 15, the combined teachings of Kim in view of Mohammed, as a whole, further disclose the image sensor of claim 1, further comprising: 
  	a processor configured to restore an image based on sensing information sensed by the plurality of sensing elements (Kim, fig. 1, digital image processing device 100, digital signal processor 112, para 0075). 

   	As per claim 17, the combined teachings of Kim in view of Mohammed, as a whole, further disclose the image sensor of claim 1, wherein 
  	the mask array comprises a plurality of masking patterns (Mohammed, fig. 6, masks 601), and 
  	each of the plurality of masking patterns is configured to cover a sensing element group (Mohammed, fig. 6, masks 601 cover sensor array 603), the sensing element group comprising two or more sensing elements in the sensing array (Mohammed, fig. 6, sensor array 603 is comprised of a plurality of sensors 605, see associated written description, also see col. 7 lines 47-65). 

  	As per claim 18, Kim discloses a camera device (fig. 1, digital image processing device 100) comprising: 
  	an imaging lens array comprising imaging optical lenses, the imaging optical lenses configured to transmit light received from an outside of the camera device (fig. 1, photographing lens 101, para 0070); 
   	a sensing array (fig. 8, photoelectric converter PD) comprising a plurality of sensing elements, the plurality of sensing elements being configured to sense light passing through the imaging lens array (fig. 8, photoelectric converter PD shows a plurality of PD’s which senses light passed through photographing lens 101, see fig. 8 and its associated written description, also see para 0102); and 
  	a mask array (fig. 8, light shielding pattern 79 (i.e. mask)), the mask array being provided between the imaging lens array and the sensing array (fig. 8, light shielding pattern 79 is between photographing lens 101 and photoelectric converter PD, which is located in image sensor 108 and also seen in fig. 8, para 0122 and 0123).

  	 Kim fails to discloses a plurality of mask elements. However, Mohammed discloses image capture device comprising a sensor array 603 with a plurality of passive filter masks 601 disposed on the sensors 605 (Mohammed, fig. 6, exemplary portion 600, sensor array 603, sensors 605, passive-filter masks 601, see associated written description, also see col. 7 lines 47-65). 

    	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kim in view of Mohammed, as a whole, by incorporating the masks as disclosed by Mohammed, into the image sensor as disclosed by Kim, because doing so would provide a more efficient way of passing and blocking light, thus enhancing the ability to capture optimal images.   

   	As per claim 19, the combined teachings of Kim in view of Mohammed, as a whole, further disclose the camera device of claim 18, wherein the mask array is provided at one of a position inside the sensing array and a position in contact with the sensing array on the plurality of sensing elements (Kim, fig. 8, image sensor, light shielding pattern 79 (i.e. mask) and photoelectric converter PD are in electrical contact with each other).

   	As per claim 22, the combined teachings of Kim in view of Mohammed, as a whole, further disclose the camera device of claim 18, wherein a masking pattern of a group region is repeated in the mask array (Mohammed, fig. 6, mask 601 is repeated in a group). 


Allowable Subject Matter
5.  	Claims 6, 8, 16, 20, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.  	Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697